Granger, J.
The record does not disclose the reasons for the action of the court in dismissing the appellees. It is said in argument by appellant that it must have overlooked the facts as presented by the pleadings. The petition states that appellees are the owners and lessors of the place constituting the nuisance, and the allegation is not denied, and under Code, section 2712, it must be taken as admitted. It is also apparent from the record that these defendants had knowledge of how the premises were used. Under such condition of the record, the prayer of the petition, as to the appellees, should have been granted, and a decree to that effect will be entered .in this court, with an attorney’s fee of twenty-five dollars for the appeal. Reversed.